Title: To James Madison from George William Erving, 31 October 1806
From: Erving, George William
To: Madison, James



Dear Sir
Oct: 31. 1806

By a Special Courier who arrived here last night from Paris, news has been Receivd of a very important victory obtained by the French on the 14t Inst: The particulars are not correctly known; but a letter from Mr Beauharnais to the French charge d’affaires here, brought by the Same courier, Says that the Prussian Army was Surrounded; 24,000 prisoners were taken, nearly the Same number were killed or deserted, & 100 pieces of artillery fell into the hands of the french.  This is independant of the movements, & advantages gained on the 7t. 8t. t. & 12t.  There is Reason to believe that the Queen of Prussia has fallen into the hands of the French, & also that 2 or 3 french Marshalls or Generals have been killed  I am Dear Sir very respectfully & faithfully Your obliged & obt. St

George W Erving

